EXHIBIT ROWAN COMPANIES, INC. LAND RIG FLEET AND CONTRACT STATUS As of March 23, 2009 ONSHORE RIGS Maximum Contract Status Horsepower Drilling Estimated Name Type Drawworks Mud Pumps Depth (feet) Location Customer Duration Comments Rig 9 Diesel electric 2,000 3,200 20,000 Texas Available Rig is currently cold stacked. Rig 12 SCR diesel electric 1,500 2,600 18,000 Texas Available Rig 14 AC electric 3,000 3,200 35,000 Texas Available Rig 15 AC electric 3,000 3,200 35,000 Texas Forest Oil May 2009 Rig 18 SCR diesel electric 2,000 4,400 25,000 Texas Anadarko November 2009 Rig 26 SCR diesel electric 2,000 4,800 25,000 Texas Available Rig 29 Mechanical 1,500 2,600 18,000 Texas Available Rig is currently cold stacked. Rig 30 AC electric 2,000 2,600 20,000 Texas BBX May 2009 Rig 31 SCR diesel electric 3,000 4,400 35,000 Texas EnCana March 2009 Rig 33 SCR diesel electric 1,500 3,200 18,000 Texas Devon June 2009 Rig 34 SCR diesel electric 2,000 4,400 25,000 Texas Available Rig is currently cold stacked. Rig 35 SCR diesel electric 1,500 4,400 18,000 Texas EnCana May 2009 Rig 51 SCR diesel electric 2,000 4,400 25,000 Texas Newfield March 2010 Rig 52 SCR diesel electric 2,000 4,400 25,000 Texas Newfield November 2009 Rig 53 SCR diesel electric 2,000 4,400 25,000 Texas BBX May 2009 Rig 54 SCR diesel electric 2,000 4,400 25,000 Texas Newfield October 2009 Rig 59 AC electric 2,000 3,200 25,000 Texas BBX April 2009 Rig 60 AC electric 2,000 3,200 25,000 TBD Devon April 2011 Rig is expected to begin operations on its two-year term contract with Devon in mid April 2009. Rig 61 AC electric 2,000 3,200 25,000 Texas Chesapeake March 2009 Rig 62 AC electric 2,000 3,200 25,000 Texas Available Devon March 2011 Rig 63 AC electric 2,000 3,200 25,000 Texas Available Rig 64 AC electric 2,000 3,200 25,000 Texas Available TBD Cabot March 2010 Rig 65 AC electric 2,000 3,200 25,000 Texas Pioneer November 2009 Rig 66 AC electric 2,000 3,200 25,000 Oklahoma PetroQuest December 2009 Rig 67 AC electric 2,000 3,200 25,000 Texas ConocoPhillips January 2010 Rig 68 AC electric 2,000 3,200 25,000 Alaska Pioneer March 2010 Rig 76 AC electric 2,000 3,200 25,000 Texas EnCana April 2011 Rig 77 AC electric 2,000 3,200 25,000 Texas EnCana March 2010 Rig 84 AC electric 2,000 3,200 25,000 Texas EnCana June 2011 Rig 85 AC electric 2,000 3,200 25,000 Texas Common Resources October 2010 Rig 86 AC electric 2,000 3,200 25,000 Texas EnCana February 2012 Rig 87 AC electric 2,000 3,200 25,000 TBD Common Resources March 2012 Rig is currently under construction with completion expected during Q2 2009. Rig 88 AC electric 2,000 3,200 25,000 TBD EnCana May 2012 Currently in negotiations with EnCana to substitute existing land rigs for this contract. Rig 89 AC electric 2,000 3,200 25,000 TBD EnCana August 2012 Currently in negotiations with EnCana to substitute existing land rigs for this contract. Rig 90 AC electric 2,000 3,200 25,000 TBD EnCana November 2012 Currently in negotiations with EnCana to substitute existing land rigs for this contract. Rig 91 AC electric 2,000 3,200 25,000 TBD EnCana February 2013 Currently in negotiations with EnCana to substitute existing land rigs for this contract. Rigs 9 through 35 were constructed at various dates between 1960 and 1982, utilizing new as well as used equipment, and have since been substantially rebuilt.Rigs 51, 52, 53 and 54 were constructed during 2001-02. Rigs 59 through 66 were completed during 2006, Rigs 67 through 77 during 2007, Rigs 84 and 85 in 2008 and Rig 86 in 2009.All but Rig 29 are equipped with a top-drive drilling system.Day rates range from $19,000 to $27,500. Estimated contract durations reflect either stated drilling periods expected time required for the contracted well or wells.Estimated number of idle days during February 2009 was 197. ROWAN HEREBY ADVISES THAT THE TABLE SET FORTH ABOVE MAY CONTAIN INACCURATE, INCOMPLETE AND/OR INCORRECT INFORMATION AND IS SUBJECT TO CHANGE AT ANY TIME. THE INFORMATION SHOULD NOT BE RELIED UPON FOR ANY PURPOSE, AND ROWAN HEREBY DISCLAIMS ANY LIABILITY RELATING TO THE USE OF THE INFORMATION SET FORTH ABOVE. This report contains forward looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, including, without limitation, statements as to the expectations, beliefs and future expected financial performance of the Company that are based on current expectations and are subject to certain risks, trends and uncertainties that could cause actual results to differ materially from those projected by the Company. Relevant factors have been disclosed in the Company's filiings with the U. S. Securities and Exchange Commission.
